DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action Correspondence in response to U.S. Application No. 16/868238 filed on 06 May 2020.  
Claims 1-20 are currently pending. Claims 1, 7, 12 and 17 are independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Claim 12 recites a system comprising a media file receiving module, a media customizations preferences receiving module, and a media customization module. The specification is silent as to whether these module comprise a necessary hardware component. Thus, under the broadest reasonable interpretation, the recited system can be interpreted as software per se. Software is not one of the four categories of invention and therefore this claim is not statutory. Software is not a series of steps or acts and thus is not a process.  Software is not a physical article or object and as such is not a 

As to dependent claims 13-16, the claims depend directly or indirectly upon claim 12 and are still directed to software.  Therefore, they are similarly rejected under 35 U.S.C. 101.

Claim 17 recites a system comprising a media file receiving module, a media customizations preferences receiving module, a media customization module, and a customization preferences determination module. The specification is silent as to whether these module comprise a necessary hardware component. Thus, under the broadest reasonable interpretation, the recited system can be interpreted as software per se. Software is not one of the four categories of invention and therefore this claim is not statutory. Software is not a series of steps or acts and thus is not a process.  Software is not a physical article or object and as such is not a machine or manufacture.  Software is not a combination of substances and therefore not a composition of matter. Therefore, claim 12 is non-statutory under 35 U.S.C. 101.

As to dependent claims 18-20, the claims depend directly or indirectly upon claim 17 and are still directed to software.  Therefore, they are similarly rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the smart tag field" in the claim.  Since claim 4 depends on claim 1, there is insufficient antecedent basis for this limitation in the claim.
For the purpose of this examination, the Examiner interprets claim 4 as depending on claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-2, 5-9, 12-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syed et al. (U.S. PGPUB No. 2020/0053398 A1, hereinafter “Syed”) in view of Binder et al. (U.S. Patent No. 10,924,823 B1, hereinafter “Binder”).

Regarding claim 1, Syed teaches a method of automatically customizing a file comprising at least one of audio or video content, the method comprising: 
receiving a baseline file comprising at least one of audio or video content (Syed ¶0003, i.e., one or more sets of baseline media content is received); 
receiving a first file comprising at least one of audio or video content (Syed ¶0003, one or more sets of enhancement data file is received); and 
generating a 
Syed fails to explicitly teach the enhancement data file is a customized file. However, Binder teaches the enhanced file is a customized file (Binder Abstract, i.e., video enhancement is inserted into one or more customizable video segment(s) to generated an enriched video stream). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Syed by incorporating the teachings of Binder. The motivation would be to produce and distribute an enriched video stream to one or more interactive video player(s) (Binder Abstract).


receiving a second file comprising at least one of audio or video content (Syed ¶0003, i.e., one or more sets of baseline media content is received); and 
wherein the customized file comprising at least one of audio or video content further comprises the second file comprising at least one of audio or video content, and the customized file comprising at least one of audio or video content includes the baseline file comprising at least one of audio or video content, the first file comprising at least one of audio or video content, and the second file comprising at least one of audio or video content in a predetermined order (Syed ¶0003).

As to claim 5, Syed as modified by Binder also teaches a method of automatically customizing files comprising at least one of audio or video content as claimed in claim 1, further comprising:
generating a trackable link where the customized file comprising at least one of audio or video content may be accessed comprising a proxy server URL and a file ID (Syed ¶0048, the URL for the existence of an XML filed pertaining to the media content 100, ¶0056, link from the baseline media content and the enhancement data (i.e., the customized file)) 

As to claim 6, Syed as modified by Binder also teaches a method of automatically customizing files comprising at least one of audio or video content as 

Regarding claim 7, Syed teaches a method of automatically customizing a media file, the method comprising: 
receiving a first baseline media file (Syed ¶0003, i.e., one or more sets of baseline media content is received);
receiving a first 
Syed fails to explicitly teach the enhancement data file is a customized file. However, Binder teaches the enhancement data file is a customized file (Binder Abstract, i.e., video enhancement is inserted into one or more customizable video segment(s) to generated an enriched video stream). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Syed by incorporating the teachings of Binder. The motivation would be to produce and distribute an enriched video stream to one or more interactive video player(s) (Binder Abstract).
Syed as modified by Binder also teaches generating a first customized media file comprising the baseline media file and the first customization file (Syed ¶0003);
determining one or more customization preferences based on at least one of: the first customization file, a preset preference, or a preference determined via a user action 
customizing a second baseline media file using the one or more customization preferences to generate a customized second media file in response to a triggering event (Syed ¶0023, i.e., “The enhancement data 103a-103f, 104a-104f may additionally or alternatively be used to modify the baseline media content 101a-101f, 102a-102f”, ¶0024, i.e., “the basic baseline media content 101a-101f may be a video stream received over the air via an antenna, but the basic enhancement data 103a-103f corresponding to the basic baseline media content may be downloaded as a series of files. A computing device may associate the basic baseline media content to the received video stream based on time or other synchronization data”).

As to claim 8, Syed as modified by Binder also teaches a method of automatically customizing a media file as claimed in claim 7, wherein the triggering event is one of: a preset timer expiration event or a newly received media file event (Syed ¶0035).

As to claim 9, Syed as modified by Binder also teaches a method of automatically customizing a media file as claimed in claim 7, wherein the method further comprises: 
receiving a baseline ordered set of media files, and wherein the first baseline media file and the second baseline media file are members of the ordered set of media 

Claim 12 recites the limitations substantially similar to those of claim 1 and is similarly rejected.

Claim 13 recites the limitations substantially similar to those of claim 2 and is similarly rejected.

Claim 15 recites the limitations substantially similar to those of claim 5 and is similarly rejected.

Claim 16 recites the limitations substantially similar to those of claim 6 and is similarly rejected.

Claim 17 recites the limitations substantially similar to those of claim 7 and is similarly rejected.

Claim 18 recites the limitations substantially similar to those of claim 8 and is similarly rejected.

Claim 19 recites the limitations substantially similar to those of claim 9 and is similarly rejected.

Claims 3-4, 10-11, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syed  in view of Binder, and further in view of Hong et al. (U.S. PGPUB No. 2015/0089564 A1, hereinafter “Hong”).

As to claim 3, Syed as modified by Binder teaches a method of automatically customizing files comprising at least one of audio or video content as claimed in claim 1 but fails to explicitly teach wherein at least one of the first file comprising at least one of audio or video content or the baseline file comprising at least one of audio or video content comprises a smart tag field, and the method further comprises:
receiving a smart tag value; and
inserting the smart tag value into the smart tag field in at least one of the first file comprising at least one of audio or video content or the baseline file comprising at least one of audio or video content.
However, Hong teaches at least one of the first file comprising at least one of audio or video content or the baseline file comprising at least one of audio or video content comprises a smart tag field (Hong ¶0237, i.e., a linked component tag field), and the method further comprises:
receiving a smart tag value (Hong ¶0237, i.e., component tag value); and
inserting the smart tag value into the smart tag field in at least one of the first file comprising at least one of audio or video content or the baseline file comprising at least one of audio or video content (Hong ¶0237, i.e., a component tag value is added to the linked component tag field).


As to claim 4, Syed as modified by Binder and Hong also teaches wherein the smart tag field is an image, a text field, or a third file comprising at least one of audio or video content (Hong ¶0237, i.e., a linked component tag field value describes the audio/video content of the enhancement data).

As to claim 10, Syed as modified by Binder teaches a method of automatically customizing a media file as claimed in claim 7 but fails to explicitly teach wherein
at least one of the first baseline media file or the first customization file further comprise a smart tag field, and the method further comprises:
receiving a smart tag value; and inserting the smart tag value into the smart tag field in the at least one of the first baseline media file or the first customization file. 
However, Hong teaches at least one of the first baseline media file or the first customization file further comprise a smart tag field (Hong ¶0237, i.e., a linked component tag field), and the method further comprises:
receiving a smart tag value (Hong ¶0237, i.e., component tag value); and 
inserting the smart tag value into the smart tag field in the at least one of the first baseline media file or the first customization file (Hong ¶0237, i.e., a component tag value is added to the linked component tag field).


As to claim 11, Syed as modified by Binder and Hong also teaches a method of automatically customizing a media file as claimed in claim 10, wherein the smart tag field comprises an image, a text field, or a third file comprising at least one of audio or video content (Hong ¶0237, i.e., a linked component tag field value describes the audio/video content of the enhancement data). 

Claim 14 recites the limitations substantially similar to those of claims 3 and 4 and is similarly rejected. 

Claim 20 recites the limitations substantially similar to those of claims 10 and 11 and is similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127. The examiner can normally be reached Mon-Fri 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER KHONG/Primary Examiner, Art Unit 2157